Citation Nr: 0713150	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right eye 
disorder. 

3.  Entitlement to service connection for generalized 
arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and J.M.H.V.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
December 1963 and from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied entitlement to eyes 
condition claimed, defective vision, left eye; and for 
generalized arthritis.  

This matter also arises from a rating decision December 2004 
that denied entitlement to service connection for PTSD.

The veteran presented testimony at a personal hearing in 
March 2005 at the RO before a hearing officer.  A copy of the 
hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

On the veteran's substantive appeal received in September 
2003, he indicated that he wanted to seek entitlement to 
service connection for a legs condition.  This claim is 
referred to the RO for appropriate development.  


REMAND

Evidence in the claims file indicates that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The records relied upon in rendering 
the decision are not in the claims file.  The United States 
Court of Appeals for Veterans Claims (Court) has interpreted 
the duty to assist to include requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claim.

The Board notes that the veteran has been previously provided 
notice in November 2002 of the provisions for a service 
connection claim.  However the record reflects that the RO 
has not provided notice as to possible disability rating or 
effective date that might be assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, additional notice 
must be sent.  

Further, VA's duty to notify a claimant seeking to reopen a 
claim include advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although a notification letter was 
previously issued, it does not comply with the Kent ruling.



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the criteria 
for rating a service-connected 
disability and the regulations 
regarding the effective date of any 
rating.  

In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to 
reopen his claim of entitlement to 
service connection for a left eye 
disorder that was last denied in a 
November 1974 Board decision.  Advise 
the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  

Further notify the veteran of 
information and evidence that VA will 
seek to obtain and information and 
evidence that he is expected to 
provide.  Request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

2.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  Then, readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, issue a 
supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

